—Order unanimously affirmed with costs. Memorandum: Defendants moved for summary judgment dismissing the complaint on the ground that plaintiffs failed to file a proof of loss, as alleged in their third affirmative defense. Plaintiffs raised a question of fact with respect to that defense by the affidavit of plaintiff David E. Junik, and thus defendants’ motion was properly denied. (Appeal from Order of Supreme Court, Erie County, Notaro, J.—Summary Judgment.) Present—Pine, J. P., Law-ton, Fallon, Davis and Boehm, JJ.